 USDC IN/ND case 3:20-cv-00340-JD-MGG document 4 filed 07/23/20 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MICHAEL ROBERT WISE,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:20-CV-340-JD-MGG

 QUALITY CORRECTIONAL CARE, et
 al.,

                      Defendants.

                                    OPINION AND ORDER

       Michael Robert Wise, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. “In order

to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Wise alleges that, shortly after his arrival at the Marshall

County Jail in December 2018, he informed Nurse Loftus that he suffered from lung

disease, heart disease, severe obesity, and diabetes and that he needed medication. She
 USDC IN/ND case 3:20-cv-00340-JD-MGG document 4 filed 07/23/20 page 2 of 3


responded that he would receive appropriate treatment after Dr. Tchaptchet reviewed

his medical records but he has received inadequate treatment to date. He also informed

Nurse Loftus and Dr. Tchaptchet that he had numb fingers and stiff hands but received

only ineffective medication as treatment. Because Wise is a pretrial detainee, the court

must assess his claims under the Fourteenth Amendment instead of the Eighth

Amendment. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017).

“[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial

detainees in conditions that amount to punishment.” Id. “A pretrial condition can

amount to punishment in two ways: first, if it is imposed for the purpose of

punishment, or second, if the condition is not reasonably related to a legitimate goal—if

it is arbitrary or purposeless—a court permissibly may infer that the purpose of the

government action is punishment.” Id. A pretrial detainee can “prevail by providing

only objective evidence that the challenged governmental action is not rationally related

to a legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving him the favorable inferences

to which he is entitled at this stage of the proceedings, Wise states a plausible

Fourteenth Amendment claim against Nurse Loftus and Dr. Tchaptchet.

       Wise also names Quality Correctional Care as a defendant but does not

otherwise discuss this entity in the narrative portion of the complaint. Due to this lack

of information, he may not proceed against this defendant on this complaint. Wise

further alleges that he has been subjected to unsanitary conditions at the Marshall

County Jail since the onset of the coronavirus pandemic. He states that he has been


                                             2
 USDC IN/ND case 3:20-cv-00340-JD-MGG document 4 filed 07/23/20 page 3 of 3


housed in overcrowded cells with no protective equipment or hand sanitizer and only

minimal sanitation tools. While these allegations are concerning, the complaint does not

indicate that Nurse Loftus or Dr. Tchaptchet are personally involved with housing

assignments or sanitation at the Marshall County Jail. Therefore, Wise may not proceed

on these allegations.

       For these reasons, the court:

       (1) GRANTS Michael Robert Wise leave to proceed on a Fourteenth Amendment

claim against Nurse Loftus and Dr. Tchaptchet for money damages for providing

inadequate treatment for lung disease, heart disease, severe obesity, diabetes, finger

numbness, and stiff hands;

       (2) DISMISSES Quality Correctional Care;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Nurse Loftus and Dr. Tchaptchet at the Marshall County Jail with a copy of

this order and the complaint (ECF 1-2) as required by 28 U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Nurse Loftus and Dr.

Tchaptchet to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claim for which Michael Robert Wise has been granted

leave to proceed in this screening order.

       SO ORDERED on July 23, 2020

                                                    /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT


                                            3
